

EXHIBIT 10-b
 
 
 
RECEIVABLES PURCHASE AGREEMENT
 
dated 28 June 2011
 
between
 
MERITOR HVS AB
as Seller
 
and
 
VIKING ASSET PURCHASER No 7 IC
an incorporated cell of Viking Global Finance ICC
as Purchaser
 
and
 
CITICORP TRUSTEE COMPANY LIMITED
as Programme Trustee
 
 
 
 
 

--------------------------------------------------------------------------------

 

Table of Contents
 

1.        DEFINITIONS AND CONSTRUCTION       1           2.   PURCHASE AND SALE
  10           3.   CONDITIONS PRECEDENT TO INITIAL PURCHASE   11           4.  
PAYMENTS TO THE PURCHASER, ETC.   12           5.   REPRESENTATIONS, WARRANTIES
AND UNDERTAKINGS   12           6.   REMEDIES FOR UNTRUE REPRESENTATION, ETC.  
15           7.   FURTHER ASSURANCE   16           8.   NOTICES   16          
9.   ASSIGNMENT AND SUPPLEMENTS   17           10.   AMENDMENTS AND
MODIFICATIONS   17           11.   RIGHTS CUMULATIVE, WAIVERS   17           12.
  APPORTIONMENT   18           13.   PARTIAL INVALIDITY   18           14.  
CONFIDENTIALITY   18           15.   NO OBLIGATIONS OR LIABILITIES   19        
  16.   CHANGE OF PROGRAMME TRUSTEE   19           17.   NO LIABILITY AND NO
PETITION   20           18.   LIMITED RECOURSE   20           19.   GOVERNING
LAW AND JURISDICTION   20           20.   TERMINATION   21


SCHEDULE 1 Eligibility Criteria
SCHEDULE 2 Conclusion of purchase – offer and acceptance, purchase price and
perfection
SCHEDULE 3 Representations, warranties and undertakings
SCHEDULE 4 Form of solvency certificate
 

--------------------------------------------------------------------------------

 

This receivables purchase agreement (the “Agreement”) is made on 28 June 2011
between:
 

(1)             MERITOR HVS AB, a company incorporated under the laws of Sweden
(reg. no. 556550- 0237) having its registered office at Ishockeygatan 3, 711 34
Lindesberg, Sweden (the “Seller”);   (2)   VIKING ASSET PURCHASER NO 7 IC
(registration no. 92607), an incorporated cell of VIKING GLOBAL FINANCE ICC, an
incorporated cell company incorporated under the laws of Jersey having its
registered office at Ogier, Ogier House, The Esplanade, St Helier , Jersey JE4
9WG, Channel Islands (the “Purchaser”); and   (3)   CITICORP TRUSTEE COMPANY
LIMITED, acting through its office at 14th Floor, Citigroup Centre, Canada
Square, Canary Wharf, London E14 5LB (the “Programme Trustee” which expression
shall include such person and all other persons for the time being acting as the
security trustee or trustees pursuant to the Master Security Trust Deed).      
    1.   DEFINITIONS AND CONSTRUCTION

             
1.1
      Definitions          
In this Agreement the following terms have the following meanings:
                     
“Acceptance” means an acceptance issued by the Purchaser to the Seller through
the PrimeRevenue System or in any other form acceptable to the Accounts
Administrator in response to an Offer.
             
“Accounts” means bank accounts number [REDACTED] with Nordea Bank AB (publ), and
all such other accounts as may from time to time be in addition thereto or
substituted therefore in accordance with the relevant Transaction Documents
(including but not limited to all and any Operating Account).
             
“Accounts Administrator” means Structured Finance Servicer A/S acting through
its office at Copenhagen and any person appointed as accounts administrator in
respect of inter alia the Transaction under the Master Accounts Administration
Agreement.
             
“Accounts Pledge Agreement” means the pledge agreement(s) over the Accounts
dated 12 June 2006 entered into or to be entered into by or on behalf of the
Purchaser and the Programme Trustee.
             
“Aggregate Euro Outstanding Amount” means, at any time, the aggregate of the
Euro Outstanding Amount of all of the Purchased Receivables in relation to the
Purchaser relating to the Transaction at that time.
             
“Aggregate Outstanding Amount” means, at any time, the aggregate of the
Outstanding Amount of all the Purchased Receivables at that time.
             
“Available Facility” means, in respect of the Purchaser and in relation to the
Transaction, on any day, the lesser of; (a) the Total Commitments in relation to
the Purchaser; and (b) the Borrowing Base in relation to the Purchaser, less the
Face Amount of outstanding Notes, Overdraft Advances and Loans in relation to
the Purchaser. For the purpose of calculating the Available Facility on any day,
any Notes, Loans or Overdraft Advances due to be repaid on such day shall be
deemed to have been repaid.
             
“Banks” means the financial institutions listed as banks in Part 1 of Schedule 1
of the relevant Liquidity Facility Agreement.
             
"Borrowing Base" means, in respect of the Purchaser, on any day, the aggregate
of: (a) Aggregate Euro Outstanding Amount; (b) any Collections received or
payable in relation to the Transaction, in each case either by the Seller or the
Accounts Administrator which have not been remitted or paid to the Purchaser on
any relevant Purchased Receivable and that have not been utilised either to
purchase Receivables under this Agreement or to repay the Notes; (c) an amount
equal to any insufficiency in available funds necessary for the Purchaser to pay
the Face Amount of the Notes in relation to the Purchaser and all amounts
ranking pari passu with or senior to such Notes including those arising as the
result of any difference between the spot and forward rates under any currency
hedging agreement entered into by the Purchaser in accordance with the Master
Accounts Administration Agreement; and (d) accrued legal and other fees, costs
and expenses incurred by the relevant Purchaser in connection with the
Transaction Documents.

 

--------------------------------------------------------------------------------

 

2(34)

 

             
“Business Day” means a day on which banks are open in Copenhagen, Stockholm,
Jersey and London, for the transaction of business of the nature required by the
Transaction Documents. 
              
“Calculation Date” means the Purchase Date provided that if such day is not a
Business Day it shall be the next Business Day following such day.
                 
“CMSAs” means Volvo Bussar CMSA, Volvo Belgium Group. CMSA, Volvo Lastvagnar
CMSA, Volvo Logistics CMSA and any other Customer Managed Service Agreement
entered into between a Permitted Obligor and PrimeRevenue, and “CMSA” means any
of them.
             
“Collections” means the aggregate of all amounts paid by the relevant obligors
in respect of any and all Purchased Receivables relating to the Purchaser plus
any amounts payable to the Purchaser by the Seller but not yet paid to the
Purchaser following settlement of the final amount of any claim under any of the
warranties, covenants and indemnities contained in this Agreement.
             
“Commitment” means: (a) in relation to a Bank which is a Bank on the date of the
relevant Liquidity Facility Agreement, the amount set opposite its name in
Schedule 1 of the relevant Liquidity Facility Agreement and the amount of any
other Bank’s Commitment acquired by it under the relevant Liquidity Facility
Agreement; and (b) in relation to a Bank which becomes a Bank after the date of
the relevant Liquidity Facility Agreement, the amount of any other Bank’s
Commitment acquired by it under the relevant Liquidity Facility Agreement, to
the extent not cancelled, reduced or transferred under the relevant Liquidity
Facility Agreement.
             
“CP Programme” means the EUR 2,000,000,000 multi-currency asset-backed
commercial paper programme for the issue of commercial paper notes established
by the Issuer.
             
“Defaulted Receivable” means a Purchased Receivable in respect of which there is
a Permitted Obligor Default.
             
“Delinquent Receivable” means, at any time, a Receivable in respect of which all
or any part of the Outstanding Amount is not paid on its due date.
             
“Eligibility Criteria” means the eligibility criteria in respect of the
Purchased Receivables set out in Schedule 1 of this Agreement.
             
“EURIBOR” means: (a) the rate per annum which appears on Page EURIBOR01 on the
Reuters Screen; or (b) if no such rate appears, the arithmetic mean (rounded
upward to four decimal places) of the rates quoted by the Reference Banks to
leading banks in the European interbank market, at or about 11.00 a.m.
Copenhagen time on the applicable Calculation Date for the offering of euro
deposits for the relevant period. If the EURIBOR01 page is replaced or service
ceases to be available, the Accounts Administrator may specify another page or
service displaying the appropriate rate after consultation with the Purchaser
and the Seller.

 

--------------------------------------------------------------------------------

 

3(34)

 

             
“euro” or “EUR” or means the single currency of any member state of the European
Union that adopts or has adopted the euro as its lawful currency in accordance
with legislation of the European Community relating to Economic and Monetary
Union.
              
“Euro Outstanding Amount” means, in relation to any Purchased Receivable, the
Outstanding Amount of such Purchased Receivable converted into euro at the
Foreign Exchange Rate in respect of such Purchased Receivable.
                 
“Existing RPA” means the existing receivables purchase agreement between amongst
others Meritor HVS AB, Nordic Finance Limited and Nordea Bank Danmark A/S
entered into on 13 March, 2006 which is intended to be terminated on or about 5
July, 2011.
             
“Face Amount” means the face amount in respect of the Notes or the Receivables,
as the case may be.
             
“FI Agreement” means the financial institution agreement dated 12 June 2006 and
entered into between the Purchaser and PrimeRevenue.
             
“Financial Indebtedness” means (i) moneys borrowed, (ii) finance or capital
leases, (iii) receivables sold or discounted (other than on a non-recourse
basis), (iv) other transactions having the commercial effect of a borrowing, (v)
the marked to market value of derivative transactions entered into in connection
with protection against or benefit from fluctuation in any rate or price, (vi)
counter-indemnity obligations in respect of guarantees or other instruments
issued by a bank or financial institution, and (vii) liabilities under
guarantees or indemnities for any of the obligations referred to in items (i) to
(vi).
             
“Foreign Exchange Rate” means for any Purchased Receivable, the rate at which
Swedish Kronor are to be exchanged into euro pursuant to any foreign exchange
agreement entered into in respect of such Purchased Receivable on or about the
Purchase Date in respect of such Purchased Receivable.
             
“Funding Costs” means the aggregate interest accrued on (i) the Notes (paid or
to be paid) and (ii) any debt incurred by the Purchaser for the purpose of
financing the acquisition of the Purchased Receivables (paid or to be paid). For
the avoidance of doubt “to be paid” in relation to (i) and (ii) shall mean for
the period up and till the date when the relevant debt may be repaid without any
penalty, break cost or fee.
             
“Incorporated Cell” means each incorporated cell of Viking Global Finance ICC.
             
“Initial L/C Bank” means Nordea Bank Danmark A/S under the Standby Letter of
Credit Agreement.
             
“Issuer” means Viking Asset Securitisation Limited, a company incorporated in
Jersey with limited liability, having its registered office at Ogier House, The
Esplanade, St Helier, Jersey JE4 9WG, Channel Islands.
             
“Issuer Security Trust Deed” means the issuer security trust deed dated 1 March
2000 between the Issuer and the Programme Trustee as amended and restated by a
deed dated 18 July 2003 between the Issuer and the Programme Trustee.
             
“L/C Bank” means Nordea Bank AB (publ) under the Standby Letter of Credit
Agreement.
             
“Liquidity Facility” means the liquidity facility under the relevant Liquidity
Facility Agreement.
             
“Liquidity Facility Agreement” means each liquidity facility agreement entered
into in relation to inter alia the Transaction between the Purchaser, Nordea
Bank Danmark A/S as Agent and the Banks, including the liquidity facility
agreement dated 12 June, 2006 between the Purchaser, Nordea Bank Danmark A/S as
Agent and the Banks.

 

--------------------------------------------------------------------------------

 

4(34)

 

             
“Loan” means the aggregate of the principal amount of each borrowing by the
Purchaser under the relevant Liquidity Facility Agreement or the principal
amount outstanding of that borrowing attributable to the Transaction.
              
“Margin” shall be as set out in the fee letter entered into between the
Purchaser and the Seller on or about the date hereof.
                 
“Master Account Administrator” means Nordea Bank Danmark A/S as Master Account
Administrator under the Master Accounts Administration Agreement.
             
“Master Accounts Administration Agreement” means the accounts administration
agreement dated 12 June, 2006 between inter alia Nordea Bank Danmark A/S, Nordea
Bank AB (publ), the Accounts Administrator and the Programme Trustee inter alia
in relation to the Transaction.
             
“Master Overdraft Facility Agreement” means the overdraft facility agreement
dated 12 June, 2006 between inter alia the Purchaser and the Overdraft Bank in
relation inter alia to the Transaction.
             
“Master Security Trust Deed” means the security trust deed dated 12 June, 2006
between the Purchaser and the Programme Trustee inter alia in relation to the
Transaction, as supplemented by a supplemental security trust deed.
             
“Moody’s” means Moody’s Investors Service Limited and includes any successor to
its rating business.
             
“Non-Defaulted Receivables” means Purchased Receivables in relation to the
Purchaser for which there has not been any default in payment from the relevant
Permitted Obligors.
             
“Notes” means commercial paper notes issued by Viking Asset Securitisation
Limited in relation to this Transaction on behalf of the Purchasers and includes
the commercial paper notes represented by a Note in global form.
             
“Offer” means an irrevocable offer from the Seller to the Purchaser for the sale
of Receivables and given by the Seller to the Purchaser through the PrimeRevenue
System or in any other form acceptable to the Accounts Administrator and “to
Offer” and “Offered” shall have the corresponding meaning.
             
“Operating Account” means bank accounts number [REDACTED] with Nordea Bank AB
(publ), and all such other accounts as may from time to time be in addition
thereto or substituted therefore in accordance with the relevant Transaction
Documents
             
“Outstanding Amount” means at any time in respect of any Receivable or Purchased
Receivable, the total amount due and owing by the relevant Permitted Obligor at
that time in respect of the relevant Receivable or Purchased Receivable. For the
avoidance of doubt, the Outstanding Amount for any Purchased Receivable shall
not be reduced by virtue of any set off or counterclaim which reduces the amount
recoverable in respect of that Purchased Receivable.
             
“Overdraft Advance” means, save as otherwise provided herein, an advance (as
from time to time reduced by repayment) made or to be made by the Overdraft Bank
under Clause 4 of the Master Overdraft Facility Agreement and attributable to
the Transaction.
             
“Overdraft Bank” means Nordea Bank AB (publ) or such other financial institution
as may be appointed in relation to the Purchaser under the Master Overdraft
Facility Agreement.

 

--------------------------------------------------------------------------------

 

5(34)

 

             
“Overdraft Facility” means the overdraft facility relating inter alia to the
Transaction and made to the Purchaser under the Master Overdraft Facility
Agreement.
              
“Permitted Currency” means EUR and SEK.
                 
“Permitted Obligors” means Volvo Bussar AB, Volvo Group Belgium N.V., Volvo
Lastvagnar AB, Volvo Logistics AB and any other company within the Volvo group
that has entered into a Customer Managed Service Agreement (in all material
respects corresponding to the CMSAs) with PrimeRevenue and that has been
approved in writing by the Accounts Administrator and the Purchaser.
             
“Permitted Obligor Default” means, at any time, when a Permitted Obligor is
unable to pay its debts as they fall due or against whom any administration,
insolvency, bankruptcy or liquidation or similar procedures have been
instituted.
             
“PrimeRevenue” means PrimeRevenue, Inc. a company incorporated under the laws of
the state of Delaware having its registered office at 1349 West Peachtree St.,
Suite 900, Atlanta, GA, USA.
             
“PrimeRevenue System” means the system for the sale and transfer of receivables
as more particularly described in the CMSAs, the Supplier Agreement and the FI
Agreement.
             
“Programme Trustee” means CitiCorp Trustee Company Limited or such other person
so designated in accordance with the Issuer Security Trust Deed.
             
“Purchase Date” means each date upon which a sale and purchase of Receivables is
concluded pursuant to Clause 2.2 of this Agreement.
             
“Purchase Price” means the aggregate Receivables Purchase Price paid or to be
paid by the Purchaser to the Seller in respect of Purchased Receivables on a
particular Settlement Date.
             
“Purchased Receivables” means all Receivables which are the subject of any sale
and purchase (or any purported sale and purchase) pursuant to Clause 2.2 of this
Agreement and any other Receivables in respect of which the Receivables Purchase
Price has been paid or will be paid by the Purchaser to the Seller.
             
“Purchaser” means Viking Asset Purchaser No 7 IC.
             
“Purchaser Supplemental Agreement” means the supplemental deed dated on or about
12 June 2006 entered into by, inter alia, the Purchaser, the Issuer, Nordea Bank
Danmark A/S, Nordea Bank AB (publ), Nordea Bank Norge ASA, Nordea Bank Finland
plc and the Programme Trustee.
             
“Rating Agencies” means Moody’s and S&P and “Rating Agency” means any one of
them.
             
“Receivable” means any receivable (inclusive of VAT applied thereon) owed to the
Seller in the ordinary course of business by any Permitted Obligor including all
rights of the Seller pertaining to such Receivable (defined as “Payment
Obligation” in the respective CMSA) in accordance with the respective CMSA,
including but not limited to all the Seller’s rights under Section 18(f) of the
respective CMSA.
             
“Receivables Purchase Price” shall be calculated as follows: CA - (CA x IR /
(360/DM)); where
 
       DM= actual number of days to and including the relevant maturity date
       CA = the Certified Amount (as defined in the Supplier Agreement) of the
Receivable
       IR = means in respect of EUR the applicable interest rate being EURIBOR
three (3) months plus the Margin and in respect of SEK the applicable interest
rate being STIBOR three (3) months plus the Margin.

 

--------------------------------------------------------------------------------

 

6(34)

 

              
“Records” means: (a) all files, correspondence, notes of dealing and other
documents, books, books of account, registers, records and other information;
and (b) all computer tapes, discs, computer programmes, data processing software
and related property rights, owned by or under the control and disposition of
the Seller, in each case only to the extent relating to the Purchased
Receivables.
                 
“Reference Banks” means a minimum of four of the banks (including, in each case,
Nordea Bank AB (publ)) which quote rates for the offering of deposits in euro to
leading banks in the European interbank market for the relevant period
immediately prior to the time set out in the definition of EURIBOR or STIBOR on
the applicable Calculation Date.
             
“S&P” or “Standard & Poor’s” means Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc., and any successor company of such
rating business.
             
“Security Interest” means any mortgage, charge, floating charge, assignment or
assignation by way of security, lien, pledge, hypothecation, right of set-off
(or analogous right), retention of title, flawed asset or blocked-deposit
arrangement or any other encumbrance or security interest or security
arrangement whatsoever created or arising under any relevant law or any
agreement or arrangement having the effect of or performing the economic
function of conferring security howsoever created or arising.
             
“Seller” means Meritor HVS AB in its capacity as seller under this Agreement and
not in any other capacity.
             
“Seller Potential Suspension Event” means any event which, with the giving of
notice and/or lapse of time and/or making of any determination and/or any
certification, would constitute a Seller Suspension Event.
             
“Seller Suspension Event” means any of the following events:

 

                   (a)      
Failure to pay: The Seller fails to pay any amount due under this Agreement or
the Supplier Agreement on the due date or on demand in writing, if so payable,
unless payment is made within three (3) Business Days of such due date or
demand.
                  (b)  
Failure to perform other obligations: The Seller fails to observe or perform any
of its other material obligations under this Agreement or the Supplier Agreement
or under any undertaking or arrangement entered into in connection therewith
and, in the case of a failure capable of being remedied, within ten (10) days
after receipt by the Seller of a request in writing from the Purchaser (acting
through the Accounts Administrator), that the same be remedied, it has not been
remedied to the Purchaser’s (acting through the Accounts Administrator)
reasonable satisfaction.
                  (c)  
Representations, warranties or statements proving to be incorrect: Any
representation, warranty or statement which is made (or deemed or acknowledged
to have been made) by the Seller under this Agreement or the Supplier Agreement
or which is contained in any certificate, statement or notice provided by the
Seller under or in connection with this Agreement or the Supplier Agreement
proves to be incorrect to an extent which, in the reasonable opinion of the
Accounts Administrator, is likely to affect the ability of the Seller to perform
its obligations under any of the Transaction Documents to which it is a party in
a manner which is material and adverse in the context of the Transaction or
which is likely materially and adversely to affect the collectability of the
Purchased Receivables or any of them.
                  (d)  
Provisions becoming unenforceable: Any provision of any of the Transaction
Documents to which the Seller is a party is or becomes, for any reason, invalid
or unenforceable and for so long as such provision remains invalid and
unenforceable to an extent which, in the reasonable opinion of the Accounts
Administrator, is likely materially and adversely to affect the ability of the
Seller (acting in any capacity under any of the Transaction Documents to which
it is a party) to perform its obligations under any of the Transaction Documents
to which it is a party in a manner which is material and adverse in the context
of the Transaction or which is likely to materially and adversely affect the
collectability of the Purchased Receivables or any of them.

 


--------------------------------------------------------------------------------

 

7(34)

 

                   (e)      
Suspension or expropriation of business operations: The Seller changes, suspends
or threatens to suspend a substantial part of the present business operations
which it now conducts directly or indirectly, or any governmental authority
expropriates all or a substantial part of its assets and the result of any of
the foregoing is, in the reasonable opinion of the Accounts Administrator,
likely to affect the ability of the Seller to observe or perform its obligations
under any of the Transaction Documents to which it is a party in a manner which
is material and adverse in the context of the Transaction or which is likely to
materially and adversely affect the collectability of the Purchased Receivables
or any of them.
                  (f)  
Enforcement by creditors: Any form of execution or arrest is levied or enforced
upon or sued out against all and any of the Seller’s assets and is not
discharged within twenty (20) days of being levied, or any Security Interest
which may for the time being affect any material part of its assets becomes
enforceable and steps are lawfully taken by the creditor to enforce the same. No
Seller Suspension Event will occur under this paragraph (f) if the aggregate
amount of the claim enforced is less than EUR 1,000,000 or the equivalent in any
other currency.
                  (g)  
Arrangement with Creditors: The Seller proposes or makes any arrangement or
composition with, or any assignment or trust for the benefit of, its creditors
generally involving (not necessarily exclusively) indebtedness which the Seller
would not otherwise be able to repay or service in accordance with the terms
thereof.
                  (h)  
Winding-up: A petition is presented (unless contested in good faith and
discharged or stayed within twenty (20) days) or a meeting is convened for the
purpose of considering a resolution or other steps are taken for the winding up
of the Seller (other than for the purposes of and followed by a solvent
reconstruction previously approved in writing by the Accounts Administrator and
the Programme Trustee (such approval not to be unreasonably withheld or
delayed), unless during or following such reconstruction the Seller becomes or
is declared to be insolvent).

                          
“Settlement Date” means, in respect of a Purchased Receivable, the first (1st)
Business Day after the relevant Calculation Date.
                 
“Standby Letter of Credit Agreement” means the standby letter of credit
agreement dated 28 May, 2001 between Viking Asset Purchaser No. 2 Limited and
Nordea Bank Danmark A/S (formerly Unibank A/S) as amended and restated by an
agreement dated 18 July 2003 between Viking Asset Purchaser No. 2 Limited,
Viking Asset Purchaser No. 3 Limited, the Initial L/C Bank and other affiliates
of the Initial L/C Bank.
             
“STIBOR” means: (a) the rate per annum which appears on Page SIOR on the Reuters
Screen; or (b) if no such rate appears, the arithmetic mean (rounded upward to
four decimal places) of the rates quoted by the Reference Banks to leading banks
in the Stockholm interbank market, at or about 11.00 a.m. Copenhagen time on the
Business Day immediately prior to the applicable Calculation Date for the
offering of SEK deposits for the relevant period. If the SIOR page is replaced
or service ceases to be available, the Accounts Administrator may specify
another page or service displaying the appropriate rate after consultation with
the Purchaser and the Seller.
             
“Supplier Agreement” means the supplier agreement entered or to be entered into
between the Seller and PrimeRevenue, pursuant to which each of the Permitted
Obligors is defined as a Customer.
             
“Swedish Kronor” or “SEK” means the lawful currency of Sweden.

 

--------------------------------------------------------------------------------

 

8(34)

 

                  
“Swedish Legal Opinion” means the legal opinion dated on or about the date
hereof issued by Advokatfirman Vinge KB, legal advisers to inter alia Nordea
Bank Danmark A/S, Nordea Bank AB (publ), the Programme Trustee, the Issuer and
the Purchaser as to Swedish law.
                 
“Swedish Pledge Agreement” means the pledge agreement regarding the Purchased
Receivables dated on or about the date hereof between the Purchaser and the
Programme Trustee.
             
“Tax” or “tax” includes all forms of tax, duty or charge on gross or net income,
profits or gains, distributions, receipts, sales, use, occupation, franchise,
value added, personal property and instruments, and any levy, impost, duty,
charge or withholding of any nature whatsoever chargeable by any authority,
whether in Sweden, Jersey or elsewhere, together with all penalties, charges and
interest relating to any of the foregoing.
             
“Termination Date” means the earliest date on which a Termination Event occurs.
             
“Termination Event” means the occurrence of any of the following:

 

                   (a)      
one (1) year having elapsed from the date of this Agreement;
                  (b)  
a failure by the Seller to perform any of its material obligations within ten
(10) Business Days after notification in writing of such failure to perform;
                  (c)  
in relation to the Seller, any corporate action being taken or becoming pending,
any other steps being taken or any legal proceedings being commenced or
threatened or becoming pending for (i) the bankruptcy, liquidation, dissolution,
administration or reorganisation of the Seller (other than for the purposes of
and followed by a solvent reconstruction previously approved in writing by the
Purchaser and the Programme Trustee (such approval not to be unreasonably
withheld or delayed) unless during or following such reconstruction the Seller
becomes or is declared to be insolvent)and which is not being contested in good
faith or which is not dismissed or withdrawn within thirty (30) days, (ii) the
Seller to enter into any composition or arrangement with its creditors
generally, or (iii) the appointment of a receiver, administrative receiver,
trustee or similar officer in respect of the Seller or substantially all of the
property, undertaking or assets of the Seller;
                  (d)  
a refusal of the Seller to pay any increased costs incurred by any Bank and/or
L/C Bank in connection with the Transaction, such increased costs being outside
the control of the Purchaser and the Bank and/or L/C Bank, as the case may be;
                  (e)  
any CMSA and/or the Supplier Agreement being amended to the detriment of the
Purchaser or if any CMSA, the FI Agreement and/or the Supplier Agreement is
terminated for what ever reason or if any third party right in any CMSA or the
Supplier Agreement in relation to which the Purchaser is a beneficiary becomes
invalid or unenforceable;
                  (f)  
the occurrence of any termination event under the CP Programme;
                  (g)  
a Seller Suspension Event is outstanding for sixty (60) days or longer, subject
to written notice being given by the Accounts Administrator on behalf of the
Purchaser; and
                  (h)  
cross default; (i) any Financial Indebtedness of the Seller is not paid when due
nor within any originally applicable grace period, or is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described); (ii) any commitment for any Financial
Indebtedness of the Seller is cancelled or suspended by a creditor as a result
of an event of default (however described); (iii) Any creditor of the Seller
becomes entitled to declare any Financial Indebtedness of the Seller due and
payable prior to its specified maturity as a result of an event of default
(however described); (iv) no Termination Event will occur under this paragraph
(h) if the aggregate amount of Financial Indebtedness or commitment for
Financial Indebtedness falling within paragraphs (i) to (iii) above is less than
EUR 1,000,000 or the equivalent in any other currency.

 


--------------------------------------------------------------------------------

 

9(34)

 

                  
“Total Commitments” means the part of the aggregate of the Commitments as
reserved by the Accounts Administrator to be used in relation to the
Transaction, being EUR One hundred and fifty million (150,000,000) (less the
Aggregate Euro Outstanding Amount under (and in accordance with) the Existing
RPA) at the date of this Agreement. The Total Commitments may (to the extent
possible) be increased as agreed between the Seller and the Accounts
Administrator from time to time.
                 
“Transaction” means the transaction relating to this Agreement envisaged by the
Transaction Documents whereby the Seller may sell certain Receivables to the
Purchaser and the Purchaser will, subject to the terms and conditions set forth
in this Agreement, purchase such Receivables, funded by the issue of Notes under
the CP Programme and all related arrangements provided for in the Transaction
Documents.
             
“Transaction Documents” means the documents relating to the Transaction,
including this Agreement, the FI Agreement, the CMSAs and the Supplier
Agreement, each Liquidity Facility Agreement, the Master Overdraft Facility
Agreement and the Master Security Trust Deed, and any agreement or document
executed pursuant to or in connection with any of these documents.
             
“Volvo Bussar CMSA” means the Customer Managed Service Agreement entered or to
be entered into between Volvo Bussar AB and PrimeRevenue, pursuant to which the
Seller is defined as a Supplier.
             
“Volvo Group Belgium CMSA” means the Customer Managed Service Agreement entered
or to be entered into between Volvo Group Belgium N.V. and PrimeRevenue,
pursuant to which the Seller is defined as a Supplier.
             
“Volvo Lastvagnar CMSA” means the Customer Managed Service Agreement entered or
to be entered into between Volvo Lastvagnar AB and PrimeRevenue, pursuant to
which the Seller is defined as a Supplier.
             
“Volvo Logistics CMSA” means the Customer Managed Service Agreement entered or
to be entered into between Volvo Logistics AB and PrimeRevenue, pursuant to
which the Seller is defined as a Supplier.

 

--------------------------------------------------------------------------------

 

10(34)

 

      1.2      
Construction
             1.2.1  
References in this Agreement to any person shall include references to his
successors, transferees and assignees and any person deriving title under or
through him.
    1.2.2  
References in this Agreement to any statutory provision shall be deemed also to
refer to any statutory modification or re-enactment thereof or any statutory
instrument, order or regulation made thereunder or under any such re-enactment.
    1.2.3  
References in this Agreement to any agreement or other document shall be deemed
also to refer to such agreement or document as amended, varied, supplemented,
replaced or novated from time to time.

      2.              
PURCHASE AND SALE

 

      2.1       Purchase of Receivables           
Subject to the terms and conditions of this Agreement, and within the limits of
the Total Commitment, the Purchaser agrees that it will purchase Receivables
from the Seller on a continuous basis from the date hereof until the Termination
Date, it being understood and agreed that the Purchaser shall have no obligation
to purchase Receivables to the extent that, after giving effect to such proposed
purchase, the Aggregate Euro Outstanding Amount of all Purchased Receivables
would exceed the Total Commitment. If a proposed purchase of Receivables would
result in the Aggregate Euro Outstanding Amount of all Purchased Receivables
exceeding the Total Commitment, the Offer will be modified such that only
certain Receivables, in an aggregate amount such that the Total Commitment will
not be exceeded, will be purchased of the modified Offer, and each Receivable
will be fully included or fully excluded from the modified Offer such that no
partial Receivable shall be the subject of an Offer.
      2.2   Conclusion of purchase - offer and acceptance      
Sale and purchase of Receivables will in each case be concluded as more
particularly set out in Part 1 of Schedule 2.
      2.3   Purchase Price       The Purchase Price shall be paid and calculated
as more particularly set out in Part 2 of Schedule 2.       2.4   VAT      
Any VAT refund collected from the VAT authorities by the Seller following credit
losses on a Purchased Receivable shall be for the benefit of the Purchaser and
be paid by the Seller to the Purchaser. The Seller undertakes to take any action
permissible, and required by the Purchaser, to assist in collecting any such VAT
refund for the benefit of the Purchaser, including but not limited to acquiring
the Purchased Receivable at a price equal to any VAT refund available for
collection and any amounts recoverable from the Permitted Obligor (if any) and
to pay such purchase price upon and to the extent of receipt of the VAT refund
and any amounts recovered from the Permitted Obligor.
      2.5   Perfection      
Each sale and purchase pursuant to Clause 2.2 above shall be perfected through
the actions more particularly described in Part 3 of Schedule 2.
      2.6   Seller’s receipt of payment in respect of Purchased Receivables    
 
In the event that, notwithstanding the notification referred to in Clause 2.5,
the Seller receives from the Permitted Obligors any payment in respect of
Purchased Receivables, the Seller shall pay to the Purchaser promptly following
such a receipt, all such Collections received by it in respect of the Purchased
Receivables to the account as notified by the Accounts Administrator pursuant to
Clause 4.2.

 


--------------------------------------------------------------------------------

 

11(34)

 

3.               CONDITIONS PRECEDENT TO INITIAL PURCHASE      
The obligations of the Purchaser under or pursuant to this Agreement are subject
to the satisfaction (as determined in the reasonable opinion of the Accounts
Administrator) of the following conditions precedent:
      (a)      
each of the Transaction Documents has been validly executed by all parties
thereto;
      (b)  
all actions that pursuant to Part 3 of Schedule 2 have been completed;
      (c)  
the Purchaser and the Programme Trustee have received a solvency certificate
from the Seller substantially in the form of Schedule 5; and
      (d)  
the Purchaser and the Programme Trustee have received in form and substance
satisfactory to each of them legal opinion(s) issued by reputable law firm(s)
approved by each of them, as to the laws of the jurisdiction(s) each of them
deem relevant.

 


--------------------------------------------------------------------------------

 

12(34)

 

4.              
PAYMENTS TO THE PURCHASER, ETC.
 

 

      4.1  
All amounts to be paid to the Purchaser under this Agreement shall be paid when
due to the relevant account and at the times specified below.
                   4.2  
Any amounts payable to the Purchaser under this Agreement shall be remitted to
the accounts notified in writing to the Seller by the Accounts Administrator no
later than the time indicated in such notice.
      4.3  
All payments made by the Seller under this Agreement shall be made without
set-off, counterclaim or withholding. If the Seller is compelled by law or
otherwise to make any deduction, the Seller shall pay any additional amount as
will result in the net amount received by the Purchaser being equal to the full
amount which would have been received had there been no deduction or
withholding.

      5.              
REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS

 

      5.1       Warranties relating to the Seller      
As at each Purchase Date, the Seller shall make the representations and
warranties to the Purchaser and the Programme Trustee in the terms set out in
Part 1 of Schedule 3 in relation to the Seller and with reference to the facts
and circumstances subsisting on such Purchase Date.
          5.2   Warranties relating to Purchased Receivables           
As at each Purchase Date, the Seller shall make the representations and
warranties severally to the Purchaser and the Programme Trustee in the terms set
out in Part 2 of Schedule 3 with respect to the Receivables to be sold by it and
purchased by the Purchaser on such Purchase Date with reference to the facts and
circumstances subsisting on such Purchase Date.
      5.3   Obligation to notify in case of incorrect representations, etc.    
 
The Seller shall forthwith notify the Purchaser if any of the representations
and warranties referred to in this Clause 5 were incorrect when made promptly
upon becoming aware thereof.
      5.4   Covenants and undertakings      
The Seller covenants and undertakes with and to the Purchaser and the Programme
Trustee as follows:

 


                   (a)      
Indemnity against claims: Neither the Purchaser nor the Programme Trustee shall
have any obligation or liability with respect to any Purchased Receivables nor
will the Purchaser or the Programme Trustee be required to perform any of the
obligations of the Seller (or any of its agents) under any such contracts save,
in each case, as specifically provided in this Agreement. The Seller will on
demand indemnify and keep indemnified the Purchaser, the Accounts Administrator
and the Programme Trustee against any cost, claim, loss, expense, liability or
damages (including legal costs and out-of-pocket expenses) (save to the extent
that such cost, claim, loss, expense, liability or damage shall not have arisen
as a consequence of any breach of this Agreement by, or as a result of the
wilful misconduct or negligence of the Purchaser and/or as a result of any
wilful default or negligence of the Programme Trustee) reasonably and properly
incurred or suffered by the Purchaser and/or the Programme Trustee as a
consequence of any claim or counterclaim or action of whatsoever nature made or
taken by a Permitted Obligor or any third party arising out of or in connection
with any Purchased Receivables or any services which are the subject of such
Purchased Receivables;
                  (b)  
Indemnity against breach: the Seller will on demand indemnify and keep
indemnified the Purchaser, the Accounts Administrator and the Programme Trustee
against any cost, claim, loss, expense, liability or damages (including legal
costs and out-of-pocket expenses) reasonably and properly incurred or suffered
by the Purchaser or the Programme Trustee as a consequence of any breach by the
Seller of this Agreement or any other Transaction Document (to which the Seller
is a party) (save to the extent that such cost, claim, loss, expense, liability
or damages shall not have arisen as a consequence of any breach of this
Agreement by, or as a result of the wilful misconduct or negligence of the
Purchaser or as a result of any wilful default or negligence of the Programme
Trustee);

 


--------------------------------------------------------------------------------

 

13(34)

 

                   (c)       Indemnity on termination: the Seller shall on
demand indemnify the Purchaser against all Funding Costs incurred by the
Purchaser as a result of such termination, which, for the avoidance of doubt,
include Funding Costs which are incurred on or after the Termination Date;      
            (d)   No set-off: the Seller shall not take any action which would
cause any set-off, counterclaim, credit, discount, allowance, right of retention
or compensation, right to make any deduction, equity or any other justification
for the non-payment of any of the amounts payable under any Purchased Receivable
(whether by the relevant Permitted Obligor or otherwise) without the prior
written consent of the Purchaser (acting through the Accounts Administrator);  
                (e)   Authorisations, approvals, licences, consents etc.: the
Seller shall obtain, comply with the terms of, and maintain in full force and
effect, all authorisations, approvals, licences and consents required in or by
the laws and regulations of Sweden and any other applicable law to enable it to
perform its obligations under this Agreement;                   (f)   No other
dealing: the Seller will not dispose, sell, transfer or assign, create any
interest in (including Security Interest), or deal with any of the Purchased
Receivables in any manner whatsoever or purport to do so except as permitted by
this Agreement;                   (g)   No other action: the Seller will not
knowingly take any action which may prejudice the validity or recoverability of
any Purchased Receivable or which may otherwise adversely affect the benefit
which the Purchaser may derive from such Purchased Receivable pursuant to this
Agreement;                   (h)   Tax payments: the Seller will pay or procure
the payment (as required by law) of all federal, state, local, and foreign
sales, use, excise, utility, gross receipts, VAT or other taxes imposed by any
authority in relation to the Purchased Receivables, the FI Agreements or this
Agreement and shall make all relevant returns in respect of VAT in relation to
the Purchased Receivables;                   (i)   Notice of default: the Seller
shall promptly upon becoming aware of the same inform the Accounts Administrator
and the Programme Trustee of any occurrence which might adversely affect its
ability to perform its obligations under this Agreement and from time to time,
if so requested by the Accounts Administrator, confirm to the Accounts
Administrator and the Programme Trustee in writing that, save as otherwise
stated in such confirmation, no such occurrence has occurred and is continuing;
                  (j)   Delivery of reports: the Seller shall deliver to the
Accounts Administrator and the Programme Trustee, sufficient copies of each of
the following documents, in each case at the time of issue thereof:            
      (i)   every report, circular, notice or like document issued by the Seller
to its creditors generally; and

 


--------------------------------------------------------------------------------

 

14(34)

 

                   (ii)       (if the Accounts Administrator so requires) a
certificate from its CFO stating that the Seller as at the date of its latest
consolidated audited accounts was in compliance with the covenants and
undertakings in this Agreement (or if it was not in compliance indicating the
extent of the breach).               (k)   Provision of further information:
subject to applicable legislation, the Seller shall provide the Accounts
Administrator and the Programme Trustee with such financial and other
information concerning the Seller and its affairs as the Accounts Administrator
or the Programme Trustee may from time to time reasonably require and which is
available to the Seller.               (l)   Notice of misrepresentation: the
Seller shall promptly upon becoming aware of the same notify the Accounts
Administrator and the Programme Trustee of any misrepresentation by the Seller
under or in connection with any Transaction Document to which it is a party.

 


--------------------------------------------------------------------------------

 

15(34)

 

      5.5      
Representations and Warranties relating to the Purchaser
             5.5.1   As at each Purchase Date and each Calculation Date, the
Purchaser shall make the representations and warranties to the Seller in the
terms set out in Part 3 of Schedule 3 with reference to the facts and
circumstances subsisting on each such Purchase Date and Calculation Date.    
5.5.2   The Seller shall have the option to terminate this Agreement in respect
of the Purchaser upon any material breach of the representations and warranties
referred to in this Clause 5.5 by the Purchaser, provided such material breach
have a material adverse effect on the Seller.       5.6  
Programme fee
         
The Seller shall pay to the Purchaser a programme fee computed at a per annum
rate corresponding to three (3) months EURIBOR plus the Margin of the excess of
EUR 35,000,000 over the Aggregate Euro Outstanding Amount. Such programme fee
shall accrue from day to day and be calculated daily on a basis of actual days
elapsed over a 360 year and be payable monthly in arrears to such account as the
Accounts Administrator may designate.

      6.              
REMEDIES FOR UNTRUE REPRESENTATION, ETC.

 

      6.1       If at any time after the Settlement Date in respect of any
Purchased Receivable it shall become apparent that any of the representations
and warranties set out in Part 2 of Schedule 3 relating to or otherwise
affecting such Purchased Receivable was untrue or incorrect when made by
reference to the facts and circumstances subsisting at the date on which such
representations and warranties were given, the Seller shall, within five (5)
Business Days of receipt of written notice thereof from the Purchaser (or the
Accounts Administrator) or the Programme Trustee, remedy or procure the remedy
of the matter giving rise thereto if such matter is capable of remedy and, if
such matter is not capable of remedy or is not remedied within the said period
of five (5) Business Days, then following the expiry of such five (5) Business
Day period the Seller shall pay to the Purchaser an amount equal to the
difference (if any) between (i) the amount due for payment in respect of such
Purchased Receivable on such due date and (ii) the amount of Collections
received in respect of such Purchased Receivable on or before such due date, to
the extent such difference was caused by, or has any connection with, the breach
of the relevant representation and warranty. If the Seller shall otherwise
become aware of such untrue or incorrect representation and warranty other than
by written notification from the Purchaser (or the Accounts Administrator) or
the Programme Trustee, it shall immediately notify the Accounts Administrator
and the Programme Trustee of such untrue or incorrect representation and
warranty. In the event the Transaction is terminated prior to the date on which
an amount under this Clause 6 would have been payable by the Seller, the Seller
shall pay such amount following receipt of the said written notice from the
Purchaser (or the Accounts Administrator) or the Programme Trustee on or before
the date the Transaction is terminated or promptly thereafter.               
6.2   Notwithstanding Clause 6.1, if at any time after the Purchase Date but
prior to collection of payments in full in relation to any Purchased Receivables
it shall become apparent that the representation and warranty set out in
paragraph (d) of Part 2 of Schedule 3 relating to or otherwise affecting such
Purchased Receivable was untrue or incorrect when made by reference to the facts
and circumstances subsisting at the date on which such representations and
warranties were given, then the Seller shall repurchase such Purchased
Receivable for a price equal to the sum of (i) the Purchase Price for such
Purchased Receivable (taking into account any Collections received in respect of
such Purchased Receivable prior to the repurchase), and (ii) the Funding Costs
attributable to such Purchased Receivable, and see to it that notice of such
repurchase is given to the relevant Permitted Obligor. Any Collections received
by the Purchaser in respect of such repurchased Purchased Receivables after the
Seller has paid the price for such repurchase shall be paid to the Seller
promptly upon receipt.

 


--------------------------------------------------------------------------------

 

16(34)

 

7.              
FURTHER ASSURANCE

 

      7.1       The Seller hereby undertakes not to take any steps or cause any
steps to be taken in respect of the Purchased Receivables or the services
supplied thereunder.       7.2   For the avoidance of doubt, this undertaking
shall apply (without limitation) to the following:           (a)       any
termination, waiver, amendment or variation in relation to any Purchased
Receivables;           (b)   any assignment or sale of any Purchased
Receivables; and           (c)   any disposal of its right, title, interest,
benefit or power in any Purchased Receivables.

 


      7.3       In addition to any records or information available through the
PrimeRevenue System, the Seller undertakes at the request of the Purchaser or
the Programme Trustee through the Accounts Administrator to produce and deliver
Records concerning the Purchased Receivables as the Purchaser, the Programme
Trustee or the Accounts Administrator may reasonably request for enforcement or
accounting purposes.       7.4   In the event that such Records as referred to
in Clause 7.3 are not produced reasonably promptly, the Seller shall permit any
persons nominated by the Purchaser, the Accounts Administrator or the Programme
Trustee at any time during normal business hours upon five (5) Business Days
written notice to enter any premises owned or occupied by it or its agents where
the Records and other information concerning Purchased Receivables are kept to
have access (subject to appropriate supervision provided by the Seller and
provided that the Seller shall not unreasonably delay the provision of such
supervision) to, examine and make copies of all Records relating to the
Purchased Receivables and the performance by the Seller of its obligations
hereunder. Such access shall include the right to have access to and use
(subject to appropriate supervision provided by the Seller and provided that the
Seller shall not unreasonably delay the provision of such supervision) all
computer passwords necessary to gain access to the relevant computer records.  
    7.5   The parties hereto acknowledge that the Purchaser has pledged all its
title to and interest in the Purchased Receivables to the Programme Trustee. All
the parties hereby undertake to use, upon notice from the Programme Trustee, all
reasonable efforts and take all actions as the Programme Trustee may reasonably
require in order for such pledge to be perfected.

      8.              
NOTICES
           
Any notices to be given pursuant to this Agreement to any of the parties hereto
shall be sufficiently served or given if delivered by hand or sent by prepaid
first-class post or by facsimile transmission and shall be deemed to be given
(in case of notice delivered by hand or post) when delivered or (in the case of
any notice by facsimile transmission) upon receipt in legible form and shall be
delivered or sent:

 

                  The Purchaser: Viking Asset Purchaser No. 7 IC     Ogier    
Ogier House     The Esplanade, St Helier,     Jersey JE4 9WG     Channel Islands


--------------------------------------------------------------------------------

 

17(34)

 

                  with a copy to the     Accounts Administrator: Structured
Finance Servicer A/S     Christiansbro, 3 Strandgade,     DK-1401 Copenhagen K,
    Denmark     Attention: Structured Finance     Servicer A/S          
Facsimile No: +45 3333 2697               The Seller: Meritor HVS AB    
Ishockeygatan 3,     SE-711 344 Lindesberg     Sweden     Attention: Per Arne
Gustavsson           Facsimile No: +46 58184368         with a copy to: Meritor
HVS Cameri SpA     Str. Prov. Cameri – Bellinzago Km5     28060 Cameri (NO)    
Italy     Attention: Francesca De Zen           Facsimile No. +39 0321 423390  
     
or to such other address or facsimile number or for the attention of such other
person as may from time to time be notified by any party to each of the other
parties by written notice in accordance with the provisions of this Clause 8.


9.   ASSIGNMENT AND SUPPLEMENTS                 This Agreement may be assigned
by the Purchaser to the Programme Trustee.   10.   AMENDMENTS AND MODIFICATIONS
      No amendment, modification, variation or waiver of this Agreement shall be
effective unless it is in writing and signed by (or by some person duly
authorised by) each of the parties hereto. No amendment of this Agreement shall
be made unless the Purchaser has received written confirmation from the Rating
Agencies that the ratings then assigned to the Notes are not adversely affected
thereby.   11.   RIGHTS CUMULATIVE, WAIVERS       The respective rights of each
party under or pursuant to this Agreement are cumulative, and are in addition to
their respective rights under the general law. The respective rights of each
party under or pursuant to this Agreement shall not be capable of being waived
or varied otherwise than by an express waiver or variation in writing; and, in
particular, any failure to exercise or any delay in exercising any of such
rights shall not operate as a waiver or variation of that or any other such
right.

 


--------------------------------------------------------------------------------

 

18(34)

 

12.             APPORTIONMENT       The parties agree that if a Permitted
Obligor, owing a payment obligation which is due in respect of one or more
Purchased Receivables, submits an incomplete or inaccurate information regarding
the Receivable to the PrimeRevenue System or otherwise makes a general payment
to the Purchaser (or the Seller) and makes no apportionment between them as to
which Purchased Receivables such payment relates, then such payment shall be
treated as though the Permitted Obligor had appropriated the same as payment of
Purchased Receivables in relation to the Purchaser in order of maturity
(starting with the Purchased Receivables in relation to the Purchaser having the
earliest maturity date).   13.   PARTIAL INVALIDITY       If any provision of
this Agreement is or becomes invalid, illegal or unenforceable in any respect in
any jurisdiction, such invalidity, illegality or unenforceability in such
jurisdiction shall not render invalid, illegal or unenforceable such provisions
in any other jurisdiction or affect the remaining provisions of this Agreement.
Such invalid, illegal or unenforceable provision shall be replaced by the
parties with a provision which comes as close as reasonably possible to the
commercial intentions of the invalid, illegal or unenforceable provision.   14.
  CONFIDENTIALITY       None of the parties shall disclose to any person, firm
or company whatsoever, or make use of (other than in accordance with the
Transaction Documents) any information relating to the business, finances or
other matters of a confidential nature of any other party to this Agreement of
which it may in the course of its duties under this Agreement or otherwise have
become possessed (including, without limitation and without prejudice to the
generality of the foregoing any information concerning the identity or
creditworthiness of any Permitted Obligor (all and any of the foregoing being
“Confidential Information”)) and all the parties shall use all reasonable
endeavours to prevent any such disclosure or use provided however that the
provisions of this Clause 14 shall not apply:       (a)       Permitted parties:
to the disclosure of any information to any person who is a party to any of the
Transaction Documents (to the extent such Transaction Documents relates to the
Transaction as contemplated by this Agreement);       (b)   Known information:
to the disclosure of any information already known to the recipient otherwise
than as a result of entering into any of the Transaction Documents (to the
extent such Transaction Documents relates to the Transaction as contemplated by
this Agreement);       (c)   Public knowledge: to the disclosure of any
information which is or becomes public knowledge otherwise than as a result of
the conduct of the recipient;       (d)   Legal requirement: to the extent that
the recipient is required to disclose the same pursuant to any law or order of
any court of competent jurisdiction or pursuant to any direction or requirement
(whether or not having the force of law) of any central bank or any governmental
or other regulatory or taxation authority in any part of the world (including,
without limitation, any official bank examiners or regulators);       (e)  
Rights and duties: to the extent that the recipient needs to disclose the same
for the exercise, protection or enforcement of any of its rights under any of
the Transaction Documents or, for the purpose of discharging, in such manner as
it reasonably thinks fit, its duties or obligations under or in connection with
the Transaction Documents in each case to such persons as require to be informed
of such information for such purposes (including for these purposes, without
limitation, disclosure to any rating agency); 

 


--------------------------------------------------------------------------------

 

19(34)

 

              (f)       Professional advisers: to the disclosure of any
information to professional advisers or auditors of the relevant party in
relation to, and for the purpose of, advising such party or complying with their
duties as auditors;                        (g)   Financial institutions: to the
disclosure in general terms of any information to financial institutions
servicing the relevant party in relation to finances, insurance, pension schemes
and other financial services;               (h)   Written consent: to the
disclosure of any information with the written consent of all of the parties
hereto;               (i)   Rating Agencies: to the disclosure of any
information which either of the Rating Agencies may require to be disclosed to
it;               (j)   The Issuer, Viking Global Finance ICC and Viking Asset
Securitisation Holdings Limited: to the disclosure of information to the Issuer,
Viking Global Finance ICC and Viking Asset Securitisation Holding Limited (or to
anyone acting on behalf of such a person) or to any person providing finance to
the Issuer, Viking Global Finance ICC and Viking Asset Securitisation Holding
Limited (or to anyone acting on behalf of such a person);               (k)  
Group companies: to the disclosure of information to companies belonging to the
same group of companies as the Seller; and               (l)   Permitted
Obligors: to the disclosure of information to Permitted Obligors necessary for
the performance of the Seller’s obligations hereunder, or reasonably incidental
thereto.

      15.            
NO OBLIGATIONS OR LIABILITIES

 

  15.1       The Purchaser acknowledges and agrees that (i) the Programme
Trustee is a party to this Agreement for the purpose only of taking the benefit
of this Agreement and for the better enforcement of its rights under the Master
Security Trust Deed (as supplemented by the Purchaser Supplemental Agreement)
and (ii) the Programme Trustee shall assume no obligations or liabilities to the
Seller or the Purchaser or to any other person by virtue of the provisions of
this Agreement except as otherwise determined by the Transaction Documents to
which the Programme Trustee is a party.                15.2   The Seller
acknowledges and agrees that (i) the Programme Trustee is a party to this
Agreement for the purpose only of taking the benefit of this Agreement in the
manner and as set out in Clause 15.1 and (ii) the Programme Trustee shall assume
no obligations or liabilities to the Seller or to any other person by virtue of
this Agreement.

 


16.             CHANGE OF PROGRAMME TRUSTEE       If there is any change in the
identity of the Programme Trustee or appointment of an additional trustee in
accordance with the provisions of the Master Security Trust Deed (as
supplemented by the Purchaser Supplemental Agreement, the Seller and the
Accounts Administrator shall execute such documents and take such action as the
new trustee, the retiring Programme Trustee or, as the case may be, the existing
Programme Trustee may properly require for the purpose of vesting in the new
trustee the rights of the outgoing Programme Trustee under this Agreement.

 


--------------------------------------------------------------------------------

 

20(34)

 

17.             NO LIABILITY AND NO PETITION


     17.1       No recourse under any obligation, covenant, or agreement of any
party contained in this Agreement shall be had against any shareholder, officer
or director of the relevant party as such, by the enforcement of any assessment
or by any proceeding, by virtue of any statute or otherwise, it being expressly
agreed and understood that this Agreement is a corporate obligation of the
relevant party and no personal liability shall attach to or be incurred by the
shareholders, officers, agents or directors of the relevant party as such, or
any of them, under or by reason of any of the obligations, covenants or
agreements of such relevant party contained in this Agreement, or implied
therefrom, and that any and all personal liability for breaches by such party of
any of such obligations, covenants or agreements, either at law or by statute or
constitution, of every shareholder, officer, agent or director is hereby
expressly waived by the other parties as a condition of and consideration for
the execution of this Agreement.           17.2   Without prejudice to the
rights of the Programme Trustee to enforce the security created pursuant to the
Issuer Security Trust Deed, the Master Security Trust Deed (as supplemented by
the Purchaser Supplemental Agreement, the relevant Swedish Pledge Agreement and
the relevant Accounts Pledge Agreement, each of the Programme Trustee and the
Seller hereby agrees that it shall not, until the expiry of one (1) year and one
(1) day after the payment of all sums outstanding and owing under the latest
maturing note issued under the CP Programme take any corporate action or other
steps or legal proceedings for the winding-up, dissolution or re-organisation or
for the appointment of a receiver, administrator, administrative receiver,
trustee, liquidator, sequestrator or similar officer of the Issuer or the
Purchaser or of any or all of the Issuer’s or the Purchaser’s revenues and
assets.


18.             LIMITED RECOURSE           In the event that the security
created by the Master Security Trust Deed (as supplemented by the Purchaser
Supplemental Agreement, the relevant Swedish Pledge Agreement and the relevant
Accounts Pledge Agreement is enforced and the proceeds of such enforcement are
insufficient, after payment of all other claims ranking in priority to the
claims hereunder or thereunder, to repay in full all principal or pay in full
all interest and other amounts whatsoever hereunder or thereunder, then until
such amounts have been paid in full the Seller shall have no further claim
against the Purchaser (or the Programme Trustee) in respect of any such unpaid
amounts and any resultant claim shall have expired.


19.             GOVERNING LAW AND JURISDICTION

 


     19.1       This Agreement is governed by and shall be construed in
accordance with Swedish law.       19.2   The courts of Sweden shall have
non-exclusive jurisdiction over matters arising out of or in connection with
this Agreement. The City Court of Stockholm shall be court of first instance.

 


--------------------------------------------------------------------------------

 

21(34)

 

20.             TERMINATION          
This Agreement shall remain in full force and effect until the Termination Date,
provided, however, that the rights and remedies of a party with respect to any
breach of any warranty made by another party in or pursuant to this Agreement,
the provisions of Clause 14, Clause 17 and Clause 18 and the indemnification and
payment provisions of this Agreement shall be continuing and shall survive any
termination of this Agreement.

 
____________________

 
This Agreement has been entered into on the date stated at the beginning of this
Agreement.
 

For and on behalf of MERITOR HVS AB By:        /s/        Charles Molnar        
  By:       Charles Molnar         Director, Finance     For and on behalf of
VIKING ASSET PURCHASER No 7 IC           By:   /s/   Cheryl Heslop           By:
      Cheyrl Heslop         Alternate Director             For and on behalf of
CITICORP TRUSTEE COMPANY LIMITED   By:   /s/   Viola Japaul           By:      
Viola Japaul         Director


--------------------------------------------------------------------------------

 

22(34)

 
SCHEDULE 1
 
ELIGIBILITY CRITERIA
 
Each Receivable must satisfy the following Eligibility Criteria on the relevant
Purchase Date:
 

1.        The terms of the Receivable provide for payment in full by the
Permitted Obligor not later than 120 days after the date of creation of such
Receivable or as otherwise approved by the Accounts Administrator and the Rating
Agencies.   2.   The Receivable is neither a Defaulted Receivable nor a
Delinquent Receivable.   3.   The Receivable is denominated and payable in a
Permitted Currency and is fully identified as such in the PrimeRevenue System
and in the records of the Seller.   4.   An invoice relating to the Receivable
has been issued and has been approved by the relevant Permitted Obligor.   5.  
The Receivable is segregated and identifiable and can be validly transferred
without the consent of the Permitted Obligor by the Seller to the Purchaser.  
6.   The Receivable is not subject to set-off, counterclaim (other than Credit
Memo Amounts as such term is defined in the respective CMSA) or withholding
taxes other than as generally provided for under Swedish law and is a legally
enforceable obligation of the Permitted Obligor.   7.   The Receivable is owed
by a Permitted Obligor who as at the Purchase Date to the knowledge of the
Seller is not bankrupt or in liquidation, has not filed for a suspension of
payments or petitioned for the opening of procedures for a compulsory
composition of debts or is subject to similar or analogous proceedings or as
otherwise approved by the Accounts Administrator and the Rating Agencies.   8.  
The governing law of the Receivable is Swedish law as regards Receivables owed
by Permitted Obligors incorporated in Sweden and Belgium.   9.   The Receivable
is a non-interest bearing (other than default or penalty interest) trade
receivable arising in the ordinary course of the Seller’s business, the
Outstanding Amount of which remains as debt.   10.   The delivery of the goods
and/or services giving rise to the Receivable has been made and invoiced, has
not been cancelled or rejected by the Permitted Obligor and the invoice provides
for full payment by the Permitted Obligor.   11.   The Receivable has been
created in accordance with all applicable laws and all consents, approvals and
authorisations required of or to be maintained by the Seller have been obtained
and are in full force and effect and are not subject to any restriction that
would be material to the origination, enforceability or assignability of such
Receivable.   12.   The Receivable has not been, in whole or in part, pledged,
mortgaged, charged, assigned, discounted, subrogated or attached or transferred
in any way and is otherwise free and clear of any liens or encumbrances
exercisable against the Seller by any party.   13.   The Receivable constitutes
the legal, valid, binding and enforceable obligation of the Permitted Obligor to
pay on the due date the Outstanding Amount of the Receivable as at the Purchase
Date and is not subject to any defence, dispute, lien, right of rescission,
set-off or counterclaim (other than Credit Memo Amounts as such term is defined
in the respective CMSA) or enforcement order.       14.   The Receivable has
been owned exclusively by the Seller since its origination and until the
relevant Purchase Date.       15.   Collections in respect of the Receivable can
be identified as being attributable to the Receivable as soon as practically
possible following their receipt and in any event not later than three (3)
Business Days following their receipt.

 


--------------------------------------------------------------------------------

 

23(34)

 
SCHEDULE 2
 
CONCLUSION OF PURCHASE – OFFER AND ACCEPTANCE, PURCHASE PRICE AND
PERFECTION
 
Part 1
 
Conclusion of Purchase – offer and acceptance
 

1.        The Seller may from time to time make an Offer to the Purchaser and
the Purchaser will, subject to the satisfaction of the conditions precedent in
Clause 3 of the Agreement and paragraph 2 below, accept such Offer by an
Acceptance.   2.   The Purchaser’s obligation to accept and Offer and pay the
Purchase Price shall always be subject to all of the following conditions being
satisfied:       (a)        no Termination Event having occurred and being
continuing;       (a)   any Acceptance must be made before the Termination Date
and no Acceptance which is communicated or generated on or after the Termination
Date shall be valid;       (b)   no Seller Potential Suspension Event or Seller
Suspension Event having occurred and being continuing;       (c)   (i) any new
Notes (if such Notes are denominated in a currency other than the Permitted
Currency, the Face Amount of such Notes converted at the relevant exchange rate
under the hedge arrangement) to be issued in relation to the Purchaser shall not
exceed the then Available Facility in relation to the Purchaser, (ii)
immediately after such purchase the Face Amount of all outstanding Notes in
relation to the Purchaser (if such Notes are denominated in a currency other
than the Permitted Currency, the Face Amount of such Notes converted at the
relevant exchange rate under the hedge arrangement) shall not exceed the Total
Commitments, and (iii) the Purchaser shall have available to it either the
Liquidity Facility or the Overdraft Facility in an amount equal to the Total
Commitments, in each case as determined by the Accounts Administrator;       (d)
  immediately following such purchase, the outstanding amount of Non-Defaulted
Receivables shall be equal to or greater than the amount of proceeds from
outstanding Notes in relation to the Purchaser (if such Notes are denominated in
a currency other than the Permitted Currency, the Face Amount of such Notes
converted at the relevant exchange rate under the hedge arrangement);       (e)
  immediately following such purchase, the Total Commitments shall be equal to
or greater than the sum of (i) the Face Amount of outstanding Notes in relation
to the Purchaser (if such Notes are denominated in a currency other than a
Permitted Currency, the Face Amount of such Notes converted at the relevant
exchange rate under the hedge arrangement), (ii) the outstanding drawings under
the relevant Liquidity Facility in relation to the Transaction, (iii) the
outstanding drawings under the relevant Overdraft Facility in relation to the
Transaction and (iv) interest accrued or to accrue in respect of outstanding
drawings under the relevant Liquidity Facility and the relevant Overdraft
Facility; and       (f)   the relevant Receivable shall meet all of the
Eligibility Criteria.

 


--------------------------------------------------------------------------------

 

24(34)

 
Part 2
 
Purchase Price
 

1.        The Purchase Price, which shall be paid (debited from the Purchaser’s
account) by or on behalf of the Purchaser to the Seller on the relevant
Settlement Date. Payment shall be made (subject to deductions, including for the
settlement of fees, as agreed by the Seller in any Transaction Document) to bank
account number as set out below or as otherwise agreed from time to time between
the Accounts Administrator, on behalf of the Purchaser, and the Seller and
notified to PrimeRevenue.

 


           Bank:        Nordea Bank AB (publ)       Box 590       721 10
Västerås           Account No:   [REDACTED]           Swift address:  
[REDACTED]           IBAN:   [REDACTED]


2.        The Receivables Purchase Price shall be calculated by the PrimeRevenue
System on behalf of the Accounts Administrator on the Calculation Date and
PrimeRevenue shall inform the Seller and the Purchaser of the Receivables
Purchase Price through the PrimeRevenue System on such Calculation Date.

 


--------------------------------------------------------------------------------

 

25(34)

 
Part 3
 
Perfection
 

1.       
Prior to the transfer and acquisition of any Receivables the Purchaser and the
Seller shall send a notice letter to (each of) the Permitted Obligor(s) that
is/are the debtor(s) of the relevant Receivables, with the following content:
 

 
To: [PERMITTED OBLIGOR]
 
RE: NOTICE OF SALE AND TRANSFER OF RECEIVABLES AND RIGHTS UNDER A CUSTOMER
MANAGED SERVICES AGREEMENT
 

A.         Pursuant to a Receivables Purchase Agreement (the “RPA”) between
Meritor HVS AB as seller (the “Seller”) and Viking Asset Purchaser No 7 IC, an
incorporated cell of Viking Global Finance ICC, an incorporated cell company
incorporated under the laws of Jersey (the “Purchaser”), dated [●] 2011, the
Seller has agreed to sell and the Purchaser has agreed to purchase receivables
(the “Receivables”) owed by [name of Permitted Obligor] (“Obligor”) to the
Seller (in its capacity as supplier to Obligor).   B.   Offer and acceptance
will be made through a system (the “System”) provided by PrimeRevenue, Inc
(“PrimeRevenue”). Obligor has on [●] entered into a Customer Managed Services
Agreement (the “CMSA”) with PrimeRevenue regarding the use of the System.
Through the CMSA (Section 18(f)) Obligor has made certain undertakings,
covenants, representations and warranties to the Seller (the “Seller CMSA
Rights”) as regards inter alia the Receivables and the use of the System.   C.  
In connection with a sale of Receivable(s) under the RPA through the System, the
System will generate a notice of transfer (the “Transfer Notice”) that will be
sent to Obligor. A specimen of such Transfer Notice is attached hereto as
Appendix 1.   D.   In accordance with and without limiting, expanding or
otherwise amending the terms and conditions of the CMSA, this is to notify
Obligor that each Transfer Notice shall have the following meanings;         
       (i)        the Receivable(s) defined therein (as clarified in Appendix 1)
(the “Purchased Receivables”) has/have been sold and transferred to the
Purchaser identified in the Transfer Notice (see Appendix 1);         (ii)  
consequently, all payments attributable to the Purchased Receivables shall be
made to the Purchaser in its capacity as owner of such receivables (as set forth
in the CMSA and in particular Section 2(b)(v) thereof);         (iii)   all
payments to the Purchaser referred to in this notice shall (until otherwise
instructed) be made to the bank account numbers set out below with Nordea Bank
AB (publ);

 


--------------------------------------------------------------------------------

 

26(34)

 

         
In respect of payments in EUR and SEK by Permitted Obligors domiciled in
Sweden:
                     
Bank: Nordea Bank AB (publ)
Address: Hamngatan 10, 105 71 Stockholm, Sweden
Swift: [REDACTED]
Account No.: [REDACTED]
                     
In respect of payments in EUR and SEK by Permitted Obligors domiciled in any
other jurisdiction than Sweden:
                      Bank: Nordea Bank AB (publ)
Address: Hamngatan 10, 105 71 Stockholm, Sweden
Swift: NDEASESS
Account No.: [REDACTED]
IBAN: [REDACTED]                                (iv)        all Seller CMSA
Rights attributable to the Purchased Receivables are pursuant to the RPA
included in and an integral part of the Purchased Recievables and thus also sold
and transferred to the Purchaser (the “Transferred Seller CMSA Rights”).        
          Place/date: ____________________

 


                  MERITOR HVS AB        VIKING ASSET PURCHASER No 7 IC          
                   


 
We hereby confirm;
                                (i)   receipt of the above notice;          
(ii)   that we will act in accordance therewith;           (iii)   our agreement
as regards the meaning of the Transfer Notice; and           (iv)   our
obligations vis-à-vis the Purchaser as regards the Transferred Seller CMSA
Rights.               ____________________           Place/date:
____________________          
    [PERMITTED OBLIGOR]

 
and the Seller shall procure that each such Permitted Obligor acknowledge and
counter sign the notice letter as anticipated therein.
 

--------------------------------------------------------------------------------

 

27(34)

 

       2.        The Seller shall procure that simultaneously (or as soon
thereafter as is technically possible) with the issuance of the Acceptance, a
Transfer Notice (as defined in the above notice) is issued by the PrimeRevenue
System to the relevant Permitted Obligor.       3.   The Seller shall procure
that at such time(s) as the Accounts Administrator determines all other actions
the Accounts Administrator in its reasonable opinion deems necessary or
desirable in order for the transfer and acquisition of the Receivables to be
perfected in all respects, is/are taken.

 

--------------------------------------------------------------------------------

 

28(34)

 
APPENDIX 1 TO
SCHEDULE 2
 
Appendix 1
 
Payment Obligation Notification Report
 

Buyer: Permitted Obligor       Report Date: 3-Apr-2006 Supplier: Seller  
Acceptance Date: 28-Mar-2006 Fl: Purchaser   Buy Offer #: 641554873275

 

Supplier Ref #       PO#       PO Maturity Date       PO Amount 177   Receivable
identification   30-Apr-2006   SEK 1,033.00   Total   Amount to be
paid to the Purchaser       Total Records On This Report 1

 

--------------------------------------------------------------------------------

 

29(34)

 
SCHEDULE 3
 
REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS
 
Part 1
 
Representations and Warranties relating to the Seller
 
The following representations and warranties are given by the Seller:
 

(a)        Status: The Seller is duly incorporated, with limited liability,
under the laws of Sweden.   (b)   Powers and authorisations: The Seller has the
requisite power and authority under its articles of association and otherwise,
and all necessary corporate authority has been obtained and action taken, for it
to sign and deliver, and perform the transactions contemplated in this
Agreement.   (c)   Legal validity: The obligations of the Seller under this
Agreement constitute, or when executed by it will (subject to any reservations
of law expressed in the Swedish Legal Opinion) constitute, the legal, valid and
binding obligations of the Seller and are enforceable against it.   (d)  
Non-violation: The execution, signing and delivery of this Agreement and the
performance of any of the transactions contemplated herein do not and will not
contravene or breach or constitute a default under or conflict or be
inconsistent with or cause to be exceeded any limitation on it or the powers of
its officers imposed by or contained in:       (i)        any law, statute or
regulation to which it or any of its assets or revenues is subject or any order,
judgment, injunction, decree, resolution, or award of any court or any
administrative authority or organisation which applies to it or any of its
assets or revenues; or       (ii)   any agreement or any other document or
obligation to which it is a party or by which any of its assets or revenues is
bound or affected if this may have a material adverse effect on the rights of
the Purchaser, the Accounts Administrator or the Programme Trustee; or      
(iii)   any document which contains or establishes or regulates its
constitution.   (e)   Consents: The Seller has duly obtained, made or taken each
authorisation, approval, consent, registration, recording, filing, deliveries or
notarisation which it is required to obtain (or make) in connection with the
entry into, or performance of the transactions contemplated in, the Transaction
Documents to which it is a party.   (f)   Litigation: No litigation, arbitration
or administrative proceeding or claim of or before any court, tribunal or
governmental body which, if adversely determined, would materially and adversely
affect the ability of the Seller to observe or perform its obligations under the
Transaction Documents to which it is a party, is presently in progress or
pending.   (g)   Accounts: The latest audited financial statements of the Seller
then available have been prepared on a basis consistently applied in accordance
with accounting principles generally accepted in Sweden and give a true and fair
view of the results of its operations for that year and the state of its affairs
at that date.   (h)   Solvency: The Seller is able to pay its debts as they fall
due and it will not be unable to pay its debts as they fall due in consequence
of any obligation or transaction contemplated in this Agreement.

 


--------------------------------------------------------------------------------

 

30(34)

 

(i)        Material adverse change to the Seller: There has been no change in
the financial condition or operations of the Seller since the last audited
financial statement so as to have a material and adverse effect on the ability
of the Seller to perform its obligations under the Transaction Documents to
which it is a party.   (j)   No misleading information: Any factual information
in writing provided by the Seller in connection with the entry into any of the
transactions envisaged by the Transaction Documents was true and accurate in all
material respects as at the date it was provided or as at the date (if any) at
which it was stated.   (k)   Insolvency and other procedures: No corporate
action has been taken or is pending, no other steps have been taken and no legal
proceedings have been commenced (in each case by the Seller or, so far as the
Seller is aware, by any other person) for (i) the bankruptcy, liquidation,
administration or reorganisation of the Seller, or (ii) the Seller to enter into
any composition or arrangement with its creditors generally, or (iii) the
appointment of a receiver, supervisor, trustee or similar officer in respect of
the Seller or substantially all of its property, undertaking or assets.   (l)  
Pari passu ranking: Each of the payment obligations of the Seller under this
Agreement will rank at least pari passu with its unsecured payment obligations
to all its other unsecured creditors save those whose claims are preferred
solely by any bankruptcy, insolvency or similar laws of general application.  
(m)   No default: No event has occurred which constitutes, or which with the
giving of notice and/or the lapse of time and/or a relevant determination would
constitute, a contravention of, or default under, any such law, statute, decree,
rule, regulation, order, judgment, injunction, resolution, determination or
award or any agreement, document or instrument by which the Seller or any of its
assets is bound, being a contravention or default which would have a material
adverse effect on the business, assets or condition (financial or other) of the
Purchaser or materially and adversely affect its ability to observe or perform
its obligations under this Agreement.

 


--------------------------------------------------------------------------------

 

31(34)

 
Part 2
 
Representations and Warranties relating to the Purchased Receivables
 
The following representations and warranties are given by the Seller:
 

(a)        Particulars correct: The particulars of the Purchased Receivables set
out in the Offers and in the PrimeRevenue System (to the extent submitted by the
Seller) are true and accurate in all material respects, as of the date thereof.
  (b)   No default: The Seller is not aware of any default, breach or violation
in respect of any Purchased Receivable (other than any default relating to
lateness in payment) or of any event, which with the giving of notice and/or the
expiration of any applicable grace period, would constitute such a default,
breach or violation, such default, breach or violation being of a nature that
(i) is material and (ii) affects the value of the Purchased Receivable or its
collectability.   (c)   Obligation performed: The Seller has performed all its
obligations under or in connection with the Purchased Receivable unless any such
obligation is not material and does not affect the value of the Purchased
Receivable or its collectability.   (d)   Compliance with Eligibility Criteria:
Each Purchased Receivable complies, as at the relevant Purchase Date, in all
respects with the Eligibility Criteria.   (e)   Maintenance of records: In
addition to any records relating to the Purchased Receivables maintained in the
PrimeRevenue System, the Seller has maintained records relating to each
Purchased Receivable which are accurate and complete in all material respects,
are sufficient to enable such Purchased Receivables to be identified and
enforced against the relevant Permitted Obligor and such records are held by or
to the order of the Seller.   (f)   Accounting: In addition to any records
relating to the Purchased Receivables maintained in the PrimeRevenue System, the
Seller shall maintain an accounting system which separates the Purchased
Receivables and accounting for collections related thereto from other
receivables or assets of the Seller so that the Accounts Administrator at any
time can verify the Outstanding Amount of the Purchased Receivables and the
Seller’s compliance with this Agreement.   (g)   No waiver: The Seller has not
waived any of its rights in relation to the Purchased Receivables.   (h)  
Perfection: The Seller has performed all its actions as set out in Clause 2.5 of
this Agreement as of the Purchase Date.

 


--------------------------------------------------------------------------------

 

32(34)

 
Part 3
 
Representations and Warranties relating to the Purchaser
 
The following representations and warranties are given by the Purchaser:
 

(a)        Status: The Purchaser is an incorporated cell of a company or company
(as applicable) duly incorporated and validly existing under the laws of its
jurisdiction of incorporation.   (b)   Powers and authorisations: The Purchaser
has the requisite power and authority and all necessary corporate and
constitutional authority has been obtained and action taken, for it to sign and
deliver, and perform the transactions contemplated in, this Agreement.   (c)  
Legal validity: The obligations of the Purchaser under this Agreement
constitute, or when executed by it will constitute, the legal, valid and binding
obligations of the Purchaser and, subject to any laws or other procedures
affecting generally the enforcement of creditors’ rights and principles of
equity are enforceable against it.   (d)   Non-violation: The execution, signing
and delivery of this Agreement and the performance of any of the transactions
contemplated in this Agreement do not and will not contravene or breach or
constitute a default under or conflict or be inconsistent with or cause to be
exceeded any limitation on it or the powers of its officers imposed by or
contained in:       (i)        any law, statute, decree, rule or regulation to
which it or any of its assets or revenues is subject or of any order, judgment,
injunction, decree, resolution, determination, or award of any court or any
judicial, administrative, or governmental authority or organisation which
applies to it or any of its assets or revenues; or       (ii)   any agreement,
indenture, mortgage, deed of trust, bond, or any other document, instrument or
obligation to which it is a party or by which any of its assets or revenues is
bound or affected; or       (iii)   any document which contains or establishes
or regulates its constitution.   (e)   Consents: The Purchaser has duly
obtained, made or taken each authorisation, approval, consent, licence,
exemption, registration, recording, filing or notarisation which it is required
to obtain (or make) in connection with the entry into, or performance of the
transactions contemplated in, this Agreement. The Purchaser is not aware of any
circumstances which indicate that any such authorisation, approval, consent,
licence, exemption, registration, recording, filing or notarisation which has
been obtained (or made) is likely to be terminated, revoked or not renewed. No
authorisation, approval, consent, licence, exemption, registration, recording,
filing or notarisation and no payment of any duty or tax and no other action
whatsoever which has not been duly and unconditionally obtained, made or taken
is necessary or desirable to ensure the validity, legality, enforceability or
priority of the liabilities and obligations of the Purchaser under this
Agreement.   (f)   No default: No event has occurred which constitutes, or which
with the giving of notice and/or the lapse of time and/or a relevant
determination would constitute, a contravention of, or default under, any such
law, statute, decree, rule, regulation, order, judgment, injunction, resolution,
determination or award or any agreement, document or instrument by which the
Purchaser or any of its assets is bound, being a contravention or default which
would have a material adverse effect on the business, assets or condition
(financial or other) of the Purchaser or materially and adversely affect its
ability to observe or perform its obligations under this Agreement.

 


--------------------------------------------------------------------------------

 

33(34)

 

(g)        Litigation: No litigation, arbitration or administrative proceeding
or claim of or before any court, tribunal or governmental body which, if
adversely determined, would materially and adversely affect the ability of the
Purchaser to observe or perform its obligations under this Agreement, is
presently in progress or pending or, to the knowledge of the Purchaser,
threatened against the Purchaser or any of its assets.   (h)   Insolvency
procedures: No corporate action has been taken or is pending, no other steps
have been taken and no legal proceedings have been commenced (in each case by
the Purchaser or, so far as the Purchaser is aware, by any other person) or (so
far as the Purchaser is aware) are threatened or are pending for (i) the
winding-up, liquidation, dissolution, administration or reorganisation of the
Purchaser (other than for the purposes of and followed by a solvent
reconstruction previously notified to the Seller); or (ii) the Purchaser to
enter into any composition or arrangement with its creditors generally; or (iii)
the appointment of a receiver, administrative receiver, trustee or similar
officer in respect of the Purchaser or substantially all of its property,
undertaking or assets.

 


--------------------------------------------------------------------------------

 

34(34)

 
SCHEDULE 4
 
FORM OF SOLVENCY CERTIFICATE
 

To:       Citicorp Trustee Company Limited       Date: [●]           From:  
Meritor HVS AB    


Dear Sirs
 
Reference is made to the Receivables Purchase Agreement entered into between
Meritor HVS AB, Viking Asset Purchaser No 7 IC and Citicorp Trustee Company
Limited dated [●] 2011.
 
Meritor HVS AB hereby certifies that it is able to pay its debts as they fall
due and it will not be unable to pay its debts as they fall due in consequence
of any obligation or transaction contemplated in the Receivables Purchase
Agreement.
 
Very truly yours
 
On behalf of
Meritor HVS AB
 
By:
Name: Title:

 

--------------------------------------------------------------------------------